Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  WINDY LUCIUS,

         Plaintiff,

  v.

  CAUDALIE USA, INC.,

        Defendant.
  __________________________________/

                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff, WINDY LUCIUS, (“Plaintiff”), hereby sues the Defendant, CAUDALIE USA,

  INC. (“Defendant”), a foreign corporation doing business in Florida, for Injunctive Relief, and

  attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff is a Florida resident, lives in Miami-Dade County, is sui juris, and qualifies

  as an individual with disabilities as defined by the ADA, Chapter 11-A of the Miami-Dade County

  Code of Ordinances and the Florida Civil Rights Act. Plaintiff is blind and therefore unable to fully

  engage in and enjoy the major life activity of seeing.

         2.      Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

  and/or access and comprehend internet website information without software specially designed

  for the visually impaired. Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is

  one of the most popular reader Screen Reader Software ("SRS") utilized worldwide.

         3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

  is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 2 of 12



  whether places of public accommodation and/or their websites are in compliance with the ADA.

          4.      Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, the

  Miami-Dade County Code of Ordinances and the Florida Civil Rights Act. The place of public

  accommodation that the Defendant owns, operates, or leases is located in Miami-Dade County.

          5.      Subsequent to the effective date of the ADA, the Miami-Dade County Code of

  Ordinances and the Florida Civil Rights Act, Defendant constructed, or caused to be constructed, a

  website located at http://us.caudalie.com (hereinafter “website”). Defendant is the owner, operator,

  lessor and/or lessee of the website. This website supports, is an extension of, is in conjunction

  with, is complementary and supplemental to, the above-referenced public accommodation. This

  website provides information about Defendant's public accommodation, including information

  about the special sales, goods, services, accommodations, privileges, benefits and facilities available

  to patrons at physical locations. On information and belief, Defendant also continually and/or

  periodically updates and maintains the website.

                                   VENUE AND JURISDICTION

          6.      Venue lies in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b), and

  Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause of action

  occurred in this District.

          7.      This Court has personal jurisdiction over CAUDALIE USA, INC., pursuant to,

  inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a) operates, conducts,

  engages in, and/or carries on a business or business ventures (s) in Florida and/or has an office or

  agency in Florida; (b) has committed one or more tortious acts within Florida; (c) was and/or is

  engaged in substantial and not isolated activity within Florida; and/or (d) has purposely availed




                                                    2
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 3 of 12



  itself of Florida’s laws, services and/or benefits and therefore should reasonably anticipate being

  hailed into one or more of the courts within the State of Florida.

          8.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202

  and supplemental jurisdiction of Plaintiff’s state law claims under 28 U.S.C. § 1367.

                              COUNT ONE - VIOLATION OF
                TITLE III OF THE AMERICANS WITH DISABILTITIES ACT

          9.      The website is an extension of Defendant's place of public accommodation. By and

  through this website, Defendant extends its public accommodation into individual persons' homes,

  portable devices and personal computers wherever located. The website is a service, facility,

  privilege, advantage, benefit and accommodation of Defendant's place of accommodation. The

  website also provides access to the goods, services, facilities, privileges, advantages or

  accommodations of the place of public accommodation. For example, the website provides a store

  locator, a list of services available as well as a list of items for sale in the brick and mortar stores,

  the ability to purchase items to be shipped and the option of making online appointments. Like

  many people, Plaintiff would like to be able to make appointments online and also pre-shop the

  Defendant’s stores to determine whether certain items are available at the stores before she leaves

  home. She would like to take advantage of special sales in store that she would only know about

  from the website. She would also like to determine which location is nearest to her. Defendant’s

  website provides access to benefits of Defendant’s physical stores and Plaintiff was denied those

  benefits when she could not access Defendant’s website. As such, the website has integrated with

  and is a nexus to the brick and mortar location. Therefore, it is governed by the following

  provisions:



                                                     3
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 4 of 12



                 a.      42 U.S.C. Section 12182(a) provides: “No individual shall be discriminated

  against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, or accommodations of any place of public accommodation by any person

  who owns, leases (or leases to), or operates a place of public accommodation.”

                 b.      42 U.S.C. Section 12182(b)(1)(A)(i) provides: “It shall be discriminatory to

  subject an individual or class of individuals on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements, to a denial

  of the opportunity of the individual or class to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodations of an entity[.]”

                 c.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: “It shall be discriminatory to

  afford an individual or class of individuals, on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements with the

  opportunity to participate in or benefit from a good, service, facility, privilege, advantage, or

  accommodation that is not equal to that afforded to other individuals[.]”

                 d.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: “It shall be discriminatory to

  provide an individual or class of individuals, on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements with a good,

  service, facility, privilege, advantage, or accommodation that is different or separate from that

  provided to other individuals, unless such action is necessary to provide the individual or class of

  individuals with a good, service, facility, privilege, advantage, or accommodation, or other

  opportunity that is as effective as that provided to others[.]”

                 e.      42 U.S.C. Section 12182(b)(1)(B) provides: “Goods, services, facilities,

  privileges, advantages, and accommodations shall be afforded to an individual with a disability in




                                                     4
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 5 of 12



  the most integrated setting appropriate to the needs of the individual.”

                  f.       42 U.S.C. Section 12182(b)(1)(C) provides: “Notwithstanding the existence

  of separate or different programs or activities provided in accordance with this section, an

  individual with a disability shall not be denied the opportunity to participate in such programs or

  activities that are not separate or different.”

                  g.       42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: “a failure to

  make reasonable modifications in policies, practices, or procedures, when such modifications are

  necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to

  individuals with disabilities, unless the entity can demonstrate that making such modifications

  would fundamentally alter the nature of such goods, services, facilities, privileges, advantages, or

  accommodations[.]”

                  h.       42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: “a failure to

  take such steps as may be necessary to ensure that no individual with a disability is excluded,

  denied services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services, unless the entity can demonstrate that taking such steps

  would fundamentally alter the nature of the good, service, facility, privilege, advantage, or

  accommodation being offered or would result in an undue burden[.]”

          10.     As the owner or operator of the subject website, Defendant is required to comply

  with the ADA and the provisions cited above. This includes an obligation to create and maintain a

  website that is accessible to and usable by visually impaired persons so that they can enjoy full and

  equal access to the website and the content therein, including the ability to place orders through

  the website for pickup at a designated location.

          11.     Plaintiff attempted to access and/or utilize Defendant's website, but was unable to,




                                                     5
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 6 of 12



  and she continues to be unable to enjoy full and equal access to the website and/or understand the

  content therein because numerous portions of the website do not interface with and are not

  readable by SRS. More specifically, features of the website that are inaccessible to the visually

  impaired include, but are not limited to, the following: The Account icon is not labeled. This barrier

  will impact users attempting to register an account, sign in, or change their password. The account

  icon is only announced as "dot." The quality field is announced as a series of numbers. No

  accessible label is present to inform users they are on the quantity field. Submenu items are only

  revealed when clicked with a mouse. Keyboard-only and screen-reader users cannot access the

  submenu. Submenus have ads and allow for faster navigation. The Wishlist icon is not labeled.

  We heard a string of numbers and then part of the product name which gave no indication of the

  icon's purpose. Messages displayed in the Compare Tool are not announced to VoiceOver users.

  Visual indicators are provided to show sighted users that an item was successfully added to the

  compare tool and messages are shown that inform users of the number of products in the compare

  tool. The issue is that none of the notifications are also provided to disabled users. The

  Composition button reveals a section of ingredients when it is pressed. The problem is that the

  newly revealed content appears to be an unlabeled image. The entire section is skipped by

  VoiceOver and none of the ingredients are announced. The Cart icon is announced along with the

  number of items in the cart. The problem is that VoiceOver users hear the incorrect number of

  items in the cart. If one item is in the cart, then we heard VoiceOver announce "eleven" every time.

  Two items in the cart are announced as "Twenty two."

         12.     Plaintiff continues to attempt to utilize the website and/or plans to continue to

  attempt to utilize the website in the near future. In the alternative, Plaintiff intends to monitor the

  website in the near future, as a tester, to ascertain whether it has been updated to interact properly




                                                    6
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 7 of 12



  with screen reader software.

          13.     As more specifically set forth above, Defendant has violated the above cited

  provisions of the ADA by failing to interface its website with software utilized by visually

  impaired individuals. Thus, Defendant has violated the following provisions either directly or

  through contractual, licensing or other arrangements with respect to Plaintiff and other similarly

  situated individuals on the basis of their disability:

                  a.      by depriving them of the full and equal enjoyment of the goods, services,

  facilities, privileges, advantages, or accommodations of its place of public accommodation (42

  U.S.C. § 12182(a));

                  b.      in the denial of the opportunity to participate in or benefit from the goods,

  services, facilities, privileges, advantages, or accommodations (42 U.S.C. § 12182(b)(1)(A)(i));

                  c.      in affording them the opportunity to participate in or benefit from a good,

  service, facility, privilege, advantage, or accommodation that is not equal to that afforded to other

  individuals (42 U.S.C. § 12182(b)(1)(A)(ii));

                  d.      by providing them a good, service, facility, privilege, advantage, or

  accommodation that is different or separate from that provided to other individuals, unless such

  action is necessary to provide the individual or class of individuals with a good, service, facility,

  privilege, advantage, or accommodation, or other opportunity that is as effective as that provided

  to others (42 U.S.C. § 12182(b)(1)(A)(iii));

                  e.      by failing to afford them goods, services, facilities, privileges, advantages,

  and accommodations in the most integrated setting appropriate to the needs of the individual (42

  U.S.C. § 12182(b)(1)(B));

                  f.      notwithstanding the existence of separate or different programs or activities




                                                     7
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 8 of 12



  provided in accordance with this section, by denying them the opportunity to participate in such

  programs or activities that are not separate or different. (42 U.S.C. § 12182(b)(1)(C));

                  g.        by a failure to make reasonable modifications in policies, practices, or

  procedures, when such modifications are necessary to afford such goods, services, facilities,

  privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

  demonstrate that making such modifications would fundamentally alter the nature of such goods,

  services, facilities, privileges, advantages, or accommodations (42 U.S.C. § 12182(b)(2)(ii)); and,

                  h.        by a failure to take such steps as may be necessary to ensure that they are not

  excluded, denied services, segregated or otherwise treated differently than other individuals

  because of the absence of auxiliary aids and services, unless the entity can demonstrate that taking

  such steps would fundamentally alter the nature of the good, service, facility, privilege, advantage,

  or accommodation being offered or would result in an undue burden (42 U.S.C. § 12182(b)(2)(iii)).

          14.     Plaintiff would like to be a customer at Defendant’s brick and mortar location but

  before she goes to the store, she would like to book an appointment online and determine what is

  available for her purchasing, what promotions are being offered and what new items are currently

  available. In that regard, Plaintiff continues to attempt to utilize the website and/or plans to

  continue to attempt to utilize the website on a monthly basis to make selections for purchasing

  online or in the store.

          15.     Plaintiff is continuously aware of the violations at Defendant's website and is aware

  that it would be a futile gesture to attempt to utilize the website as long as those violations exist

  unless she is willing to suffer additional discrimination.

          16.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

  of the discriminatory conditions present at Defendant's website. By continuing to operate its




                                                       8
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 9 of 12



  website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

  privileges and/or accommodations available to the general public. By encountering the

  discriminatory conditions at Defendant's website, and knowing that it would be a futile gesture to

  attempt to utilize the website unless she is willing to endure additional discrimination, Plaintiff is

  deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

  available to the general public and is deterred and discouraged from doing so. By maintaining a

  website with violations, Defendant deprives plaintiff the equality of opportunity offered to the

  general public.

            17.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

            18.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  from the Defendant’s non-compliance with the ADA with respect to this website as described

  above. Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Plaintiff desires to access the website to

  avail herself of the benefits, advantages, goods and services therein, and/or to assure herself that

  this website is in compliance with the ADA so that she and others similarly situated will have full

  and equal enjoyment of the website without fear of discrimination.

            19.     The Plaintiff and all others similarly situated will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein.

            20.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.




                                                       9
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 10 of 12



   Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

   litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

           21.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

   Injunctive Relief, including an order to require the Defendant to alter its website to make it readily

   accessible to and usable by Plaintiff and other persons with vision impairment.

           22.     As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

   counsel for the filing and prosecution of this action. Plaintiff is entitled to have her reasonable

   attorneys' fees, costs and litigation expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

                               COUNT TWO – NEGLIGENCE PER SE

           23.     Plaintiff adopts and re-alleges the allegations stated in paragraph 1 through 22 of

   this complaint as if fully stated herein.

           24.     Under the ADA, Chapter 11-A of the Miami-Dade County Code of Ordinances and

   the Florida Civil Rights Act of 1992 Defendant had a duty provide equal access to, and full and

   equal enjoyment of a public accommodation and services provided by Defendant.

           25.     Defendant willfully and knowingly breached this duty by failing to provide equal

   access to and full and equal enjoyment of specified public accommodation and services to Plaintiff,

   and has thus discriminated against Plaintiffs as a result thereof.

           26.     As a result, Plaintiff was emotionally distraught and embarrassed and humiliated.

           27.     As a proximate cause of Defendant’s failure to maintain non-discriminatory

   policies and procedures, the Plaintiff has suffered harm due to Defendant’s actions and inactions.

   Specifically, Plaintiff has been unable to use the Defendant’s digital services and enjoy

   Defendant’s public accommodation because Defendant has failed to comply with laws and

   regulations intended to protect Plaintiff from unlawful discrimination (the Americans with




                                                     10
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 11 of 12



   Disabilities Act; Chapter 11-A of the Miami-Dade County Code of Ordinances; and the Florida

   Civil Rights Act of 1992).

          28.     If Defendant had complied with these laws designed to protect Plaintiff from

   discrimination on the basis of disability, Plaintiff would not have suffered these harms.

          29.     Plaintiff is entitled to be compensated for the damages resulting in Defendant’s

   breach of this duty.

          WHEREFORE, Plaintiff respectfully requests:

          a.      The Court issue a Declaratory Judgment that determines that the Defendant's website
                  at the commencement of the subject lawsuit is in violation of Title III of the
                  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

          b.      The Court issue a Declaratory Judgment that determines that the Defendant's website
                  is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181
                  et seq.;

          c.      The Court issue a Declaratory Judgment that Defendant has violated the ADA by
                  failing to monitor and maintain its website to ensure that it is readily accessible to
                  and usable by persons with vision impairment;

          d.      That this Court issue an Order directing Defendant to alter its website to make it
                  accessible to, and useable by, individuals with disabilities to the full extent required
                  by Title III of the ADA within 90 days of the Court entering an order;

          e.      That this Court enter an Order directing Defendant to evaluate and neutralize its
                  policies and procedures towards persons with disabilities for such reasonable time
                  so as to allow Defendant to undertake and complete corrective procedures;

          f.      That this Court enter an Order directing Defendant to continually update and
                  maintain its website to ensure that it remains fully accessible to and usable by
                  visually impaired individuals;

          g.      That this Honorable Court grant monetary damages to compensate the Plaintiff
                  for the costs incurred when Defendant wrongfully failed to provide a service
                  that was equally accessible to persons with vision disabilities to compensate for
                  the emotional distress, embarrassment and experienced due to Defendant’s
                  breach of its duties;

          h.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §
                  12205; and,



                                                    11
Case 1:20-cv-22296-XXXX Document 1 Entered on FLSD Docket 06/02/2020 Page 12 of 12




          i.     Such other relief as the Court deems just and proper, and/or is allowable under Title
                 III of the Americans with Disabilities Act.

   Dated: June 2, 2020                         Respectfully submitted,


                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74th Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com




                                                  12
